Citation Nr: 1202210	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred with Akron Nephrology Associates from June 9, 2009 to June 14, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from June 1968 to February 1972.  The claimant is seeking payment for medical services provided to the Veteran.  See 38 C.F.R. § 17.123 (2011).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the Cleveland, Ohio Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Review of the record reflects an undated VCAA letter.  Additionally, although the letter informed the claimant of the VA's duty to assist and where and when to send the evidence, it did not specifically inform the claimant of the evidence needed to substantiate the medical expense reimbursement claim.  Thus, the Board finds that proper notification under the VCAA must be provided. 

Payment by VA for services rendered for a nonservice-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 27.1000-1008 (2011) is sought by the Veteran.  To be eligible for payment under these provisions, the treatment must satisfy all of the following conditions:

(1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(3)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; 

(5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(6) The Veteran is financially liable to the non-VA provider of the emergency treatment; 

(7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; 

(8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability.  (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)

See 38 C.F.R. § 17.1002.

In this case, the claimant, Akron Nephrology Associates, contends that payment or reimbursement is warranted for the cost of services it provided to the Veteran while he was hospitalized at Wooster Community Hospital between June 9, 2009 and June 14, 2009.  The company specifically states that they are nephrology specialists who were consulted to evaluate the Veteran for an elevation in his lab work associated with renal-kidney disease.  The record reflects that on June 9, 2009, the Veteran was admitted to Wooster Community Hospital for complaints of abdominal pain and the examiner's impression was that of probable acute tubular necrosis.   

The record reflects that the VA denied the medical expense reimbursement claim on the basis that the VA facilities were feasibly available to provide the care, a prudent layperson would not have reasonably viewed that seeking care through an available VA facility would be hazardous to life or health, and that the Veteran was stable for transfer to the VA on 06/09/2009 per a Clinical reviewer.  However, there is no competent medical opinion of record that addresses when the Veteran could have been safely transferred to a VA or other Federal facility."  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2011).  The Board finds that such an opinion is necessary.  Moreover, the RO also has not indicated whether the Veteran had been seen by a VA health care within the 24 months prior to his June 2009 treatment.  Such information would be useful in the de novo adjudication of the Veteran's claim.  As such the claim must be remanded.

The claimant's March 2010 Notice of Disagreement shows that the Veteran contacted them and indicated that VA had paid other providers (including Wooster Community Hospital, the admitting physician, and the laboratory) requests for reimbursement for medical expenses incurred during his June 2009 hospitalization.  However, the record does not any documentation to support the Veteran's contentions.  Therefore, the Board finds that the VAMC should obtain a complete copy of the Veteran's file showing all requests and payments for medical expenses incurred during his June 2009 hospitalization. 

The record only contains two treatment records from the Veteran's June 2009 hospitalization.  Thus, it does not appear that the record contains a complete set of records from such hospitalization.  Therefore, an attempt should be made to obtain additional pertinent treatment records from Akron Nephrology Associates and Wooster Community Hospital.  The attempt to obtain these records should be made prior to sending the claim for the requested medical opinion.

The Veteran's claims file shows that his accredited representative is the American Legion.  There is no indication in the claims file that the American Legion has withdrawn its representation of the Veteran, or that the Veteran wishes to no longer be represented by that organization.  However, the record does not demonstrate that the VAMC has sent the American Legion any copies of notice letters or adjudicative documents pertaining to this claim.  Concerns of due process of law dictate that a Veteran's appointed representative be afforded the opportunity to review such documents.
Finally, in reviewing the VAMC's August 2010 denial of the claimant's claim and the June 2010 Statement of the Case (SOC) issued by the VAMC, the Board observes that VAMC did not provide any evidence to support is decisions.  Particularly, the Board observes that the August 2010 denial shows that the VAMC stated that "Veteran was stable for transfer to the VA on 06/08/09 per Clinical Reviewer. (RKD)."  However, no specific evidence was cited and no rationale was provided as to how that conclusion was reached by the clinical reviewer.  Likewise, the June 2010 Statement of the Case shows that under the "Reason for Decision" portion, the VAMC only cited the regulations pertaining to medical expense reimbursement claims.  Again, it did not refer to any specific evidence or provide any justification at all for its determination.  The Board notes that in adjudicating Veterans' claims it is required by law and the Court of Appeals for Veterans Claims to base its decisions on specifically identified evidence and to provide fully supported rationales the conclusions that are reached.  Accordingly, the Board holds the VAMC to the same standards when readjudicating the claim at issue and finds that it is unacceptable to not identify specific evidence, merely recite pertinent regulations, or fail to provide a supported basis for any determination reached.  

Accordingly, the case is REMANDED for the following action:

1.  The Cleveland VAMC must ensure that all notification and development action required by the VCAA is completed.  Specifically, they must notify the claimant of the evidence needed to substantiate the claim in accordance with 38 C.F.R. § 3.159(b) (1).  A copy of this notification must be associated with the Medical Administration Service file.

2.  Ask the Veteran to provide authorization and consent forms so that June 2009 records from Wooster Community Hospital and Akron Nephrology Associates can be obtained and associated with the claims file.  All attempts to obtain these records must be documented in the claims file.  If VA cannot obtain the records, inform the Veteran and ask that he submit the records.  The Veteran should, if possible, obtain and submit the records to expedite the case.

3.  Indicate whether the Veteran had been seen by a VA health care facility within the 24 months prior to his June 9, 2009 treatment.

4.  Obtain specific information regarding the geographic accessibility of the nearest VA medical facility to the Wooster Community Hospital in Wooster, OH and Akron Nephrology Associates in Akron, OH and associate that information with the claims folder.  In particular, ascertain the distance (mileage) between the nearest VA facility and Wooster Community Hospital and determine whether such VA facility has an appropriate specialist (i.e.-nephrologist) on staff.

5.  After completing the above development, the Veteran's VA medical center file must be referred to the appropriate VA physician for the production of an opinion as to when the Veteran's condition stabilized and he could have been safely discharged or transferred to a VA or other Federal facility. 

The physician's opinion must include a discussion of the clinical evidence on file, including the medical records of the Veteran's treatments at Wooster Community Hospital and with Akron Nephrology Associates. 

The Veteran's claims folder must be made available to the physician for review and the physician is asked to provide a detailed rationale for any and all opinions rendered.  

6.  Provide the American Legion, the Veteran's representative, with copies of any adjudicative documents pertaining to this claim.

7.  Following completion of the above, the Cleveland VA Medical Center should review the evidence and determine whether the claimant's claim may be granted.  If not, the claimant, and the Veteran's representative should, be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter, the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


